EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Turocy on 8/18/2021.
The application has been amended as follows: Claims 29 and 32 are hereby canceled; and the independent claims 16, 30, and 31 are amended as shown below. 
16. A vehicle control system comprising: 
an object placement portion in which an object can be placed; 
an automated driving controller configured to execute automated driving for automatically controlling at least one of acceleration, deceleration, and steering of a vehicle; and 
an object placement controller configured to change the object placement portion from a first mode to a second mode 
wherein the first mode is a state in which the object placement portion is stored in a storage, 
the second mode is a state in which the object placement portion has fully emerged from the storage, 
the automated driving controller executes the automated driving by varying a degree of automated driving, 
the object placement controller sets the object placement portion in the second mode when the degree of automated driving executed by the automated driving controller decreases.

30. A vehicle control method using a vehicle control device, the vehicle control method comprising: 
executing automated driving for automatically controlling at least one of acceleration, deceleration, and steering of a vehicle, 
executing the automated driving by varying a degree of automated driving, 
setting an object placement portion in which an object can be placed from a first mode to a second mode fully emerged from the storage, 
setting the object placement portion in the second mode when the degree of automated driving decreases.  

31. A non-transitory computer-readable storage medium that stores a computer program to be executed by a computer to perform at least: 
execute automated driving for automatically controlling at least one of acceleration, deceleration, and steering of a vehicle, 
execute the automated driving by varying a degree of automated driving; and 
set an object placement portion in which an object can be placed from a first mode to a second mode fully emerged from the storage, 
set the object placement portion in the second mode when the degree of automated driving decreases.

Allowable Subject Matter
Claims 16-17, 22-28, 30-31, and 33-35 are allowed.
The following is an examiner’s statement of reasons for allowance: US 20160375811 A1, to Bendewald et al., is considered the closest prior art. Bendewald teaches a storage element having four positions – a fully stored “non-use” position (N), and progressively more emerged positions I, II, and III (see Fig. 1). Bendewald teaches that position III is only use while auto-pilot is activated. If auto-pilot mode is deactivated, the most extended position (position III) is disabled and the driver may only choose from positions I and II ([0035]). Additionally, if a vehicle-initiated retraction takes place, the storage element may also assume the non-use positon ([0036]). This is the opposite of the claimed invention which recites, in part, “the object placement controller sets the object placement portion in the [fully emerged] second mode when the degree of automated driving executed by the automated driving controller decreases.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662